Citation Nr: 1440762	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  11-31 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a bilateral hearing loss hearing disability.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel
INTRODUCTION

The Veteran had active duty service from August 1974 to May 1977.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied entitlement to service connection for a bilateral hearing loss disability and tinnitus.

In April 2013, the Veteran testified before the undersigned Veterans Law Judge in a video conference hearing.  A copy of the transcript has been associated with the claims file. 

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran essentially contends that he has had a bilateral hearing loss disability and tinnitus since 1974 when he was in the Coast Guard and served as a gun crew member in a gun mount, as well as working in a military printing shop where he contends that hearing protection was not provided.  

In May 2011 the Veteran was afforded a VA hearing examination for compensation and pension purposes.  The examiner opined that it was less likely as not that the Veteran's hearing loss is a result of noise exposure in service, as he had normal auditory thresholds on his audiogram when he was released from active duty.  No other rationale was given for the opinion.  

The May 2011 examiner used the normal hearing examination separation results as indication that there is no nexus.  However, the Board stresses that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  As Hensley v. Brown demonstrates, even where there is no evidence of the veteran's hearing disability until many years after separation from service, "[I]f evidence should sufficiently demonstrate a medical relationship between the veteran's in-service exposure to loud noise and his current disability, it would follow that the veteran incurred an injury in service; the requirements of 38 U.S.C. § 1110 would be satisfied [for the basis of determining a disability]." (citing Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992)).  Therefore, when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a disability at that time, he may still establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  See Hensley v. Brown, 5 Vet. App 155 (1993).  

Finally, given the potential interaction between a claim of service connection for a hearing loss disability and a claim of service connection for tinnitus, reciprocal development of the latter claim is consistent with affording the Veteran the benefit of all reasonable doubt in the development and adjudication of his claims.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his bilateral hearing loss and tinnitus.  The claims folder and this Remand must be provided to and reviewed by the examiner and the examination must reflect that such a review was undertaken.  All indicated tests and studies should be performed, and all findings should be set forth in detail. 

Specifically, the examiner must offer an opinion as to whether it is as likely as not (a 50 percent probability or greater) that the Veteran's hearing loss and tinnitus are etiologically related to service.

In doing so, the examiner's attention is invited to:

The Veteran's lay statements, including in his April 2013 hearing, that he was in a gun mount during service with no hearing protection, as well as working in a print shop with machines running continually; 

And the implications of any threshold shifts between the Veteran's entrance examination (a whisper test), Aircrew Candidate examination in February 1976, and the separation examination.  See Hensley v. Brown, supra.

In rendering the above opinions, the examiner should consider that the absence of in-service evidence of disability during service, including at the separation examination, is not always fatal to service connection claim.  See Ledford, supra.  Evidence of a current hearing disability and a medically sound basis for attributing that disability to service may provide a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, supra. 

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

2.  Readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



